DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  Applicant’s argument on pages 8-10 of the brief that the art of record fails to disclose the amended claims wherein including respective portions of different media types of candidate content, such as text and image, video and live broadcast is understood, but the examiner disagrees.  Skelton (paragraphs 33-34) discloses filter selection may be based on content consumption data, wherein consumption data describes available or preferred user content which may include broadcast television, cable television, streaming video, audio content, and etc. which are types of media content.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skelton (US 2013/0080907), hereinafter referred to as Skelton.

6.	Regarding claim 1, Skelton discloses a method for content recommendation, comprising:  obtaining candidate contents to be recommended and at least one user feature tag for a user to be recommended (fig. 4, paragraphs 37-38 wherein user attribute of interest is used to filter content recommendations to present); 
determining a recommendation scheme according to the candidate contents and the at least one user feature tag, including respective proportions of different media types of candidate contents in N pieces of recommended contents recommended to the user (fig. 4B, paragraphs 33-34 and 37 wherein filter selection may be based on content consumption data, wherein consumption data describes available or preferred user content which may include broadcast television, cable television, streaming video, audio content, and etc., and filtered content recommendations are presented to user), the N pieces of recommended contents selected from the candidate contents according to the proportions, and an order of' displaying the recommended contents in the N pieces of recommended contents, wherein N is a positive integer greater than one and (fig. 4C, paragraph 39 wherein content recommendations are presented to user for selection); 
and returning the recommended contents to the user according to the recommendation scheme (fig. 4A-C, paragraphs 38-39 wherein presented list of recommendations is based on attribute of interest to user).

7.	Regarding claim 2, Skelton discloses the method according to claim 1, wherein the at least one user feature tag is generated based on collected predetermined information of the user (fig. 4B, paragraph 37 wherein may adjust attribute of interest to recommendation engine),
wherein the predetermined information comprises:  user basic attribute information and user behavior information of the user for historical recommended contents (fig. 1-2, paragraph 28 wherein viewing history database of user is accessed by recommendation engine).

8.	Regarding claim 3, Skelton discloses the method according to claim 2, further comprising: optimizing and updating, periodically, the at least one user feature tag according to collected latest predetermined information (fig. 4C, paragraph 39 wherein system continually updates content recommendation list based on user attribute change, with ranked in order recommended content).

9.	Regarding claim 4, Skelton discloses the method according to claim 1, wherein the determining a recommendation scheme according to the candidate contents and the (fig. 1-3, paragraphs 26-28 wherein user’s mood is entered as an attribute to use by the recommendation engine to filter available content to present to the user for content selection).

10.	Regarding claim 8, Skelton discloses an electronic device, comprising: at least one processor; and a storage communicatively connected with the at least one processor; wherein, the storage stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a method for content recommendation which comprises:  obtaining candidate contents to be recommended and at least one user feature tag for a user to be recommended (fig. 4, paragraphs 37-38 wherein user attribute of interest is used to filter content recommendations to present); 
determining a recommendation scheme according to the candidate contents and the at least one user feature tag, including respective proportions of different media types of' candidate contents in N pieces of recommended contents recommended to the user (fig. 4B, paragraphs 33-34 and 37 wherein filter selection may be based on content consumption data, wherein consumption data describes available or preferred user content which may include broadcast television, cable television, streaming video, audio content, and etc., and filtered content recommendations are presented to user), the N pieces of recommended contents selected from the candidate contents according (fig. 4C, paragraph 39 wherein content recommendations are presented to user for selection); 
and returning the recommended contents to the user according to the recommendation scheme (fig. 4A-C, paragraphs 38-39 wherein presented list of recommendations is based on attribute of interest to user).

11.	Regarding claim 9, Skelton discloses the electronic device according to claim 8 wherein the at least one user feature tag is generated based on collected predetermined information of the user (fig. 4B, paragraph 37 wherein may adjust attribute of interest to recommendation engine), 
wherein the predetermined information comprises: user basic attribute in formation and user behavior information of the user for historical recommended contents (fig. 1-2, paragraph 28 wherein viewing history database of user is accessed by recommendation engine).

12.	Regarding claim 10, Skelton discloses the electronic device according to claim 9, wherein the method further comprises: optimizing and updating, periodically, the at least one user feature tag according to collected latest predetermined information (fig. 4C, paragraph 39 wherein system continually updates content recommendation list based on user attribute change, with ranked in order recommended content).

(fig. 1-3, paragraphs 26-28 wherein user’s mood is entered as an attribute to use by the recommendation engine to filter available content to present to the user for content selection).

14.	Regarding claim 15, Skelton discloses a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method for content recommendation which comprises:  obtaining candidate contents to be recommended and at least one user feature tag for a user to be recommended (fig. 4, paragraphs 37-38 wherein user attribute of interest is used to filter content recommendations to present); 
determining a recommendation scheme according to the candidate contents and the at least one user feature tag, including respective proportions of different media types of candidate contents in N pieces of recommended contents recommended to the user (fig. 4B, paragraphs 33-34 and 37 wherein filter selection may be based on content consumption data, wherein consumption data describes available or preferred user content which may include broadcast television, cable television, streaming video, audio content, and etc., and filtered content recommendations are presented to user), (fig. 4C, paragraph 39 wherein content recommendations are presented to user for selection); 
and returning the recommended contents to the user according to the recommendation scheme (fig. 4A-C, paragraphs 38-39 wherein presented list of recommendations is based on attribute of interest to user).

15.	Regarding claim 16, Skelton discloses the non-transitory computer-readable storage medium according to claim 15, wherein the at least one user feature tag is generated based on collected predetermined information of' the user (fig. 4B, paragraph 37 wherein may adjust attribute of interest to recommendation engine), 
wherein the predetermined information comprises: user basic attribute information and user behavior information of the user for historical recommended contents (fig. 1-2, paragraph 28 wherein viewing history database of user is accessed by recommendation engine).

16.	Regarding claim 17, Skelton discloses the non-transitory computer-readable storage medium according to claim 16, wherein the method further comprises:  optimizing and updating, periodically, the at least one user feature tag according to collected latest predetermined information (fig. 4C, paragraph 39 wherein system continually updates content recommendation list based on user attribute change, with ranked in order recommended content).

17.	Regarding claim 18, Skelton discloses the non-transitory computer-readable storage medium according to claim 15, wherein the determining a recommendation scheme according to the candidate contents and the at least one user feature tag comprises: inputting the candidate contents and the at least one user feature tag into a first recommendation model obtained by pre-training to obtain the recommendation scheme output from the first recommendation mode l(fig. 1-3, paragraphs 26-28 wherein user’s mood is entered as an attribute to use by the recommendation engine to filter available content to present to the user for content selection).

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.	Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton, in view of Wang (US 2016/0044357), hereinafter referred to as Wang.

22.	Regarding claim 5, Skelton is silent in regards to disclosing the method according to claim 4, wherein the first recommendation model is trained by:  constructing training samples according to the collected user behavior information of different users for historical recommended contents, and obtaining the first recommendation model by training with the training samples.
However Wang discloses the method according to claim 4, wherein the first recommendation model is trained by:  constructing training samples according to the collected user behavior information of different users for historical recommended contents, and obtaining the first recommendation model by training with the training samples (fig. 7-8, paragraphs 36-38 and 58-60 wherein models can be trained to recommend content to view based on extracted features from the sampled images displayed).  Wang (paragraph 35) provides motivation to combine the references 

23.	Regarding claim 6, Wang discloses the method according to claim 5, further comprising:  optimizing and updating, periodically, the first recommendation model according to collected latest user behavior information (fig. 8-9, paragraph 87 wherein model parameters are constantly updated with latest user selections); 
and/or obtaining a second recommendation model, performing a small-stream experiment on the second recommendation model, and replacing the first recommendation model with the second recommendation model in response to determining according to results of the small-stream experiment that the second recommendation model is better than the first recommendation model (fig. 8-9, paragraphs 35-36 and 111-112 wherein streams are sampled with respect to the most updated user model).

24.	Regarding claim 7, Wang discloses the method according to claim 6, wherein the performing a small-stream experiment on the second recommendation mode comprises:  upon determining the recommendation scheme according to the candidate contents and the at least one user feature tag, determining whether the user hits the small-stream experiment, if the user hits the small-stream experiment, inputting the (fig. 7-8, paragraphs 36-38 and 58-60 wherein models can be trained to recommend content to view based on extracted features from the sampled images displayed); 
and wherein the determining according to results of the small-stream experiment that the second recommendation model is better than the first recommendation model comprises: comparing a recommendation effect of' the second recommendation model with a recommendation effect of the first recommendation model, and determining that the second recommendation model is better than the first recommendation model in response to determining that the recommendation effect of the second recommendation model is better than the recommendation effect of the first recommendation model (fig. 8-9, paragraphs 35-36 and 111-112 wherein streams are sampled with respect to the most updated user model).


25.	Regarding claim 12, Skelton is silent in regards to disclosing the electronic device according to claim 11, wherein the first recommendation model is trained by: constructing training samples according to the collected user behavior information of 
	However Wang discloses the electronic device according to claim 11, wherein the first recommendation model is trained by: constructing training samples according to the collected user behavior information of different users for historical recommended contents, and obtaining the first recommendation model by training with the training samples (fig. 7-8, paragraphs 36-38 and 58-60 wherein models can be trained to recommend content to view based on extracted features from the sampled images displayed).  Wang (paragraph 35) provides motivation to combine the references wherein image sampler extracts images from incoming video streams taking a snapshot or by other means.  All of the elements are known.  Combining the references would yield the instant claims wherein training samples of content are used to formulate content recommendations.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

26.	Regarding claim 13, Wang discloses the electronic device according to claim 12, wherein the method further comprises: optimizing and updating, periodically, the first recommendation model according to collected latest user behavior information (fig. 8-9, paragraph 87 wherein model parameters are constantly updated with latest user selections); 
and or obtaining a second recommendation model performing a small-stream experiment on the second recommendation model, and replacing the first recommendation model with the second recommendation model in response to (fig. 8-9, paragraphs 35-36 and 111-112 wherein streams are sampled with respect to the most updated user model).

27.	Regarding claim 14, Wang discloses the electronic device according to claim 13, wherein the performing a small- stream experiment on the second recommendation mode comprises: upon determining the recommendation scheme according to the candidate contents and the at least one user feature tag, determining whether the user hits the small-stream experiment, if the user hits the small-stream experiment, inputting the candidate contents and the at least one user feature tag into the second recommendation model to obtain the recommendation scheme output from the second recommendation model, or if the user does not hit the small-stream experiment, inputting the candidate contents and the at least one user feature tag into the first recommendation model to obtain the recommendation scheme output from the first recommendation model (fig. 7-8, paragraphs 36-38 and 58-60 wherein models can be trained to recommend content to view based on extracted features from the sampled images displayed);
and wherein the determining according to results of the small-stream experiment that the second recommendation model is better than the first recommendation model comprises: comparing a recommendation effect of the second recommendation model with a recommendation effect of the first recommendation model, and determining that the second recommendation model is better than the first recommendation model in (fig. 8-9, paragraphs 35-36 and 111-112 wherein streams are sampled with respect to the most updated user model).

28.	Regarding claim 19, Skelton is silent in regards to disclosing the non-transitory computer-readable storage medium according to claim 18, wherein the first recommendation model is trained by: constructing training samples according to the collected user behavior information of different users for historical recommended contents, and obtaining the first recommendation model by training with the training samples.
	However Wang discloses the non-transitory computer-readable storage medium according to claim 18, wherein the first recommendation model is trained by: constructing training samples according to the collected user behavior information of different users for historical recommended contents, and obtaining the first recommendation model by training with the training samples (fig. 7-8, paragraphs 36-38 and 58-60 wherein models can be trained to recommend content to view based on extracted features from the sampled images displayed).  Wang (paragraph 35) provides motivation to combine the references wherein image sampler extracts images from incoming video streams taking a snapshot or by other means.  All of the elements are known.  Combining the references would yield the instant claims wherein training samples of content are used to formulate content recommendations.  Therefore the 

29.	Regarding claim 20, Wang discloses the non-transitory computer-readable storage medium according to claim 19, wherein the method further comprises: optimizing and updating. periodically, the first recommendation model according to collected latest user behavior information: and or obtaining a second recommendation model, performing a small-stream experiment on the second recommendation model (fig. 7-8, paragraphs 36-38 and 58-60 wherein models can be trained to recommend content to view based on extracted features from the sampled images displayed), 
and replacing the first recommendation model with the second recommendation model in response to determining according to results of the small-stream experiment that the second recommendation model is better than the first recommendation model (fig. 8-9, paragraphs 35-36 and 111-112 wherein streams are sampled with respect to the most updated user model).

Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424